UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 03/31 Date of reporting period: 12/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund December 31, 2016 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 94.1% Rate (%) Date Amount ($) Value ($) Alabama - 1.1% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 Arizona - 3.9% Arizona School Facilities Board, COP 5.00 9/1/20 2,500,000 2,774,275 Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/18 3,150,000 3,333,078 Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/21 3,880,000 4,414,703 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 1/1/21 5,000,000 5,631,750 Tucson, Water System Revenue 5.00 7/1/20 3,000,000 3,327,720 Arkansas - .2% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/20 1,070,000 California - 2.6% California, GO (Various Purpose) 5.00 12/1/19 3,105,000 3,416,866 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/19 1,500,000 1,638,465 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/21 1,050,000 1,197,756 Los Angeles Harbor Department, Revenue 5.00 8/1/21 3,400,000 3,847,916 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/17 1,430,000 1,462,590 University of California Regents, General Revenue 5.00 5/15/20 1,500,000 1,671,885 Colorado - 1.4% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/18 1,180,000 1,250,470 Colorado Educational and Cultural Facilities Authority, Revenue (Johnson and Wales University Project) 5.00 4/1/18 2,000,000 2,084,980 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 94.1% (continued) Rate (%) Date Amount ($) Value ($) Colorado - 1.4% (continued) Platte River Power Authority, Power Revenue 5.00 6/1/20 3,220,000 3,586,243 Connecticut - 1.3% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 4.00 9/1/18 2,750,000 2,871,990 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/19 1,500,000 1,629,135 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/21 2,000,000 2,265,780 District of Columbia - .3% District of Columbia, Income Tax Secured Revenue 5.00 12/1/20 1,460,000 Florida - 9.2% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 5,700,000 6,198,522 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/19 5,000,000 5,389,000 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 6,950,000 7,644,096 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/18 3,425,000 3,616,594 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/19 3,270,000 3,557,695 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/20 1,850,000 2,064,101 Greater Orlando Aviation Authority, Airport Facilities Revenue 5.00 10/1/20 1,000,000 1,105,800 Hillsborough County, Solid Waste and Resource Recovery Revenue 5.00 9/1/21 1,240,000 1,384,832 Lee County, Solid Waste System Revenue 5.00 10/1/21 3,150,000 3,500,690 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/19 1,200,000 1,306,860 Miami-Dade County, Aviation Revenue 5.00 10/1/20 3,100,000 3,427,980 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/21 2,400,000 2,740,584 Long-Term Municipal Investments - Coupon Maturity Principal 94.1% (continued) Rate (%) Date Amount ($) Value ($) Florida - 9.2% (continued) Palm Beach County Health Facilities Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/21 1,500,000 1,652,955 South Florida Water Management District, COP (Master Lease Purchase Agreement) 5.00 10/1/20 1,500,000 1,669,050 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 4.00 9/1/17 1,055,000 1,074,380 Georgia - 3.1% Clarke County Hospital Authority, RAC (Piedmont Healthcare, Inc. Project) 5.00 7/1/20 1,800,000 1,990,476 Clarke County Hospital Authority, RAC (Piedmont Healthcare, Inc. Project) 5.00 7/1/21 2,000,000 2,251,620 Gwinnett County School District, Sales Tax GO 5.00 8/1/20 4,000,000 4,480,240 Main Street Natural Gas, Inc., Gas Project Revenue (Guaranty Agreement; JPMorgan Chase Bank) 5.00 3/15/19 2,000,000 2,120,900 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/19 2,315,000 2,474,272 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 4.00 1/1/21 2,000,000 2,156,340 Illinois - 8.8% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 1,105,000 1,143,907 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,350,000 4,350,478 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/21 1,795,000 1,988,752 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/20 1,985,000 2,132,466 Chicago, Second Lien Water Revenue 4.25 11/1/18 1,050,000 1,096,484 Chicago, Second Lien Water Revenue 5.00 11/1/20 1,000,000 1,090,210 Greater Chicago Metropolitan Water Reclamation District, GO 5.00 12/1/19 1,700,000 1,861,551 Greater Chicago Metropolitan Water Reclamation District, GO 5.00 12/1/20 1,850,000 2,068,430 Illinois, Sales Tax Revenue (Build Illinois Bonds) 5.00 6/15/17 5,570,000 5,666,807 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 94.1% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 8.8% (continued) Illinois, Sales Tax Revenue (Build Illinois Bonds) (Insured; National Public Finance Guarantee Corp.) 5.75 6/15/18 2,930,000 3,109,550 Illinois Finance Authority, Revenue (OFS Healthcare System) 5.00 11/15/20 2,405,000 2,665,341 Illinois Finance Authority, Revenue (The University of Chicago) 5.00 10/1/20 1,200,000 1,340,316 Illinois Finance Authority, Revenue (The University of Chicago) 5.00 10/1/20 2,590,000 2,892,849 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/20 3,675,000 3,921,703 Northern Illinois Municipal Power Agency, Power Project Revenue (Prairie State Project) 5.00 12/1/20 1,000,000 1,096,940 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 5,500,000 5,772,305 Springfield, Senior Lien Electric Revenue 5.00 3/1/20 2,000,000 2,184,420 Indiana - 1.5% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) 5.00 1/1/21 3,870,000 4,298,719 Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/20 1,000,000 1,089,450 Rockport, PCR (Indiana Michigan Power Company Project) 1.75 6/1/18 2,000,000 2,004,560 Kansas - .2% Kansas Department of Transportation, Highway Revenue 0.81 9/1/19 1,180,000 a Louisiana - 1.8% East Baton Rouge Sewerage Commission, Revenue 5.00 2/1/20 1,000,000 1,096,780 Louisiana Citizens Property Insurance Corporation, Assessment Revenue 5.00 6/1/20 3,100,000 3,404,389 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/18 4,250,000 4,435,597 Maryland - 1.1% Maryland, GO (State and Local Facilities Loan) 5.25 8/1/20 5,000,000 Michigan - 3.9% Michigan Building Authority, Revenue (Facilities Program) 5.00 4/15/20 2,200,000 2,426,468 Michigan Finance Authority, HR (Henry Ford Health System) 5.00 11/15/21 1,125,000 1,255,489 Long-Term Municipal Investments - Coupon Maturity Principal 94.1% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 3.9% (continued) Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/20 1,000,000 1,099,930 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/19 4,250,000 4,560,377 Michigan Finance Authority, Student Loan Revenue 5.00 11/1/19 1,600,000 1,708,160 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 1/1/21 3,000,000 3,248,520 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/19 5,000,000 5,386,300 Minnesota - .2% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/20 1,100,000 Missouri - 2.1% Kansas City, Sanitary Sewer System Improvement Revenue 4.00 1/1/21 1,000,000 1,088,230 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/20 3,960,000 4,341,031 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.) 5.00 11/15/20 1,070,000 1,184,982 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 4.00 1/1/19 1,500,000 1,573,710 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/19 2,335,000 2,552,108 Nebraska - .7% Omaha Public Power District, Electric System Revenue 5.00 2/1/19 3,150,000 Nevada - 3.0% Clark County, Limited Tax GO Bond Bank Bonds (Additionally Secured by Pledged Revenues) 5.00 11/1/21 3,100,000 3,540,820 Clark County School District, Limited Tax GO 5.00 6/15/21 3,500,000 3,948,560 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 94.1% (continued) Rate (%) Date Amount ($) Value ($) Nevada - 3.0% (continued) Nevada, Highway Revenue (Motor Vehicle Fuel Tax) 4.00 12/1/17 5,000,000 5,138,200 Nevada, Unemployment Compensation Fund Special Revenue 5.00 6/1/18 2,500,000 2,588,375 New Jersey - 3.9% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/17 2,000,000 2,027,420 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/20 1,275,000 1,347,318 New Jersey Educational Facilities Authority, Higher Education Facilities Trust Fund Revenue 5.00 6/15/19 1,980,000 2,073,199 New Jersey Educational Facilities Authority, Revenue (Stockton University Issue) 5.00 7/1/21 2,190,000 2,407,095 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic Health System Hospital Corporation Issue) 5.00 7/1/20 2,000,000 2,207,720 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/20 3,000,000 3,229,230 New Jersey Turnpike Authority, Turnpike Revenue 1.27 1/1/18 2,500,000 a 2,499,500 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/19 3,720,000 3,974,411 New Mexico - 2.3% Albuquerque, GO (General Purpose Bonds) 5.00 7/1/20 4,000,000 4,464,360 Albuquerque Bernalillo County Water Utility Authority, Senior Lien Joint Water and Sewer System Revenue 5.00 7/1/20 1,675,000 1,871,880 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.93 8/1/17 5,395,000 a 5,398,399 New York - 14.4% Long Island Power Authority, Electric System General Revenue 1.31 11/1/18 2,500,000 a 2,509,775 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,500,000 1,551,390 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/19 4,330,000 4,731,781 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/20 1,500,000 1,673,490 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/20 1,500,000 1,673,490 Long-Term Municipal Investments - Coupon Maturity Principal 94.1% (continued) Rate (%) Date Amount ($) Value ($) New York - 14.4% (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/21 1,000,000 1,135,180 Nassau County, GO (General Improvement) 5.00 1/1/20 5,000,000 5,470,250 New York City, GO 5.00 8/1/18 2,500,000 2,649,650 New York City, GO 5.00 8/1/19 5,750,000 6,257,207 New York City, GO 5.00 8/1/20 3,830,000 4,260,032 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/17 2,000,000 2,030,520 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/20 1,500,000 1,669,005 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/18 1,750,000 1,847,405 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 3,535,000 3,808,220 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 2,500,000 2,693,225 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/20 4,000,000 4,437,040 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 3,000,000 3,237,240 New York Transportation Development Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/17 5,000,000 5,000,550 New York Transportation Develpoment Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/19 5,000,000 5,318,450 Port Authority of New York and New Jersey, (Consolidated Bonds, 175th Series) 5.00 12/1/17 2,000,000 2,073,700 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/20 3,400,000 3,759,414 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.76 12/3/19 5,000,000 a 4,928,550 North Carolina - .5% Charlotte, Water and Sewer System Revenue 5.00 7/1/20 2,400,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 94.1% (continued) Rate (%) Date Amount ($) Value ($) Ohio - .3% Franklin County, Hospital Facilities Improvement Revenue (OhioHealth Corporation) 5.00 5/15/21 1,275,000 Oklahoma - .3% Oklahoma Turnpike Authority, Oklahoma Turnpike System Second Senior Revenue 5.00 1/1/21 1,275,000 Pennsylvania - 2.9% Pennsylvania Economic Development Financing Authority, Revenue (University of Pittsburgh Medical Center) 4.00 3/15/20 1,700,000 1,817,776 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/21 2,135,000 2,382,852 Philadelphia, Gas Works Revenue 5.00 8/1/20 4,335,000 4,732,953 Philadelphia, Gas Works Revenue 5.00 10/1/21 1,200,000 1,323,396 Philadelphia School District, GO 5.00 9/1/21 4,250,000 4,573,425 Rhode Island - .9% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligation Group Issue) 5.00 5/15/21 2,250,000 2,458,305 Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/20 2,020,000 2,184,347 Tennessee - 1.8% Metropolitan Government of Nashville and Davidson County, GO 5.00 7/1/20 1,920,000 2,140,819 Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.25 9/1/21 2,000,000 2,221,320 Tennessee Energy Acquisition Corporation, Gas Project Revenue (Guaranteed Agreement; Goldman Sachs Group, Inc.) 5.00 2/1/21 2,905,000 3,160,611 Tennessee State School Bond Authority, Higher Educational Facilities Second Program Bonds 5.00 11/1/19 1,350,000 1,481,328 Texas - 12.9% Arlington Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/19 1,295,000 1,394,378 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/21 1,000,000 1,097,860 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/18 1,000,000 1,063,310 Long-Term Municipal Investments - Coupon Maturity Principal 94.1% (continued) Rate (%) Date Amount ($) Value ($) Texas - 12.9% (continued) Dallas County, Combination Tax and Parking Garage Revenue Certificates of Obligation 5.00 8/15/20 5,000,000 5,594,050 Dickinson Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/20 3,260,000 3,597,834 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/19 1,500,000 1,637,415 Houston, Combined Utility System First Lien Revenue 5.00 11/15/19 1,380,000 1,514,481 Houston, Combined Utility System First Lien Revenue 1.62 5/1/20 5,000,000 a 4,980,650 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,225,900 Houston, Public Improvement GO 5.00 3/1/20 2,800,000 3,093,944 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/20 1,000,000 1,107,830 Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/20 1,000,000 1,104,360 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 4.00 5/15/20 1,000,000 1,071,390 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/20 1,075,000 1,186,789 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/20 2,000,000 2,188,720 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/21 1,000,000 1,116,890 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/20 1,025,000 1,117,947 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/21 2,040,000 2,299,243 Rockwall, Improvement GO 5.00 8/1/20 4,695,000 5,211,779 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/20 6,000,000 6,617,520 San Antonio, Water System Junior Lien Revenue 5.00 5/15/19 1,000,000 1,082,830 Texas, GO (College Student Loan Bonds) 5.00 8/1/21 4,115,000 4,655,176 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 10/1/20 3,000,000 3,368,820 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 10/1/21 2,000,000 2,293,620 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 94.1% (continued) Rate (%) Date Amount ($) Value ($) Texas - 12.9% (continued) Waco, Combination Tax and Revenue Certificates of Obligation 5.00 2/1/20 1,500,000 1,650,555 Utah - .4% Intermountain Power Agency, Subordinated Power Supply Revenue 5.00 7/1/19 2,000,000 Virginia - 1.7% Fairfax County Industrial Development Authority, Health Care Revenue (Inova Health System Project) 5.00 5/15/21 1,000,000 1,126,430 Richmond, Public Utility Revenue 5.00 1/15/20 6,900,000 7,603,524 Washington - 4.3% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/18 5,000,000 5,290,600 King County School District, GO (Bellevue School District Number 405) 5.00 12/1/21 1,550,000 1,778,656 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/20 3,000,000 3,290,910 Seattle, Municipal Light and Power Revenue 5.00 4/1/20 2,000,000 2,215,320 Seattle, Water System Improvement Revenue 5.00 5/1/20 2,500,000 2,777,600 Tobacco Settlement Authority of Washington, Tobacco Settlement Revenue 5.00 6/1/18 3,650,000 3,829,762 Washington, GO (Various Purpose) 5.00 7/1/20 2,465,000 2,747,612 Wisconsin - 1.1% Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/20 2,000,000 2,189,140 Wisconsin, GO 5.00 5/1/19 3,000,000 3,250,710 Total Investments (cost $479,522,021) % Cash and Receivables (Net) % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund December 31, 2016 (Unaudited) The following is a summary of the inputs used as of December 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 475,879,090 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At December 31, 2016, accumulated net unrealized depreciation on investments was $3,642,931, consisting of $508,095 gross unrealized appreciation and $4,151,026 gross unrealized depreciation. At December 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 14, 2017 By: /s/ James Windels James Windels Treasurer Date: February 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
